This cause has been pending on appeal in this court since the 1st day of November, 1917. No brief has been filed in behalf of plaintiff in error, nor was any appearance made to orally argue this cause at the time same was submitted.
Rule IX of this court provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
After a careful examination of the record, the court finds no error sufficiently prejudicial to authorize a reversal of this judgment, and the same is affirmed.